Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                US Real Estate Equity Builder LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2104 W 125th St                                                 440 E 63rd St
                                  Leawood, KS 66209                                               Kansas City, MO 64110
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Johnson                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Business is owned by the "Red, White, and Blue
                                                                                                  Trust," a Kansas entity (ID: XX-XXXXXXX) at 2104
                                                                                                  W 125th St, Leawood KS. Leawood, KS 66209
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                                     Case 20-21358              Doc# 1         Filed 10/02/20           Page 1 of 48
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    US Real Estate Equity Builder LLC                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

                                       Case 20-21358               Doc# 1          Filed 10/02/20              Page 2 of 48
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   US Real Estate Equity Builder LLC                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                                    Case 20-21358                 Doc# 1         Filed 10/02/20            Page 3 of 48
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    US Real Estate Equity Builder LLC                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Sean Tarpenning                                                      Sean Tarpenning
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ George J Thomas                                                       Date October 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 George J Thomas 19230
                                 Printed name

                                 Phillips & Thomas LLC
                                 Firm name

                                 5200 W 94th Terrace Suite 200
                                 Prairie Village, KS 66207-2521
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     913-385-9900                  Email address


                                 19230 KS
                                 Bar number and State




                                     Case 20-21358               Doc# 1         Filed 10/02/20             Page 4 of 48
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
 Fill in this information to identify the case:
 Debtor name US Real Estate Equity Builder LLC
 United States Bankruptcy Court for the: DISTRICT OF KANSAS                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Besaid LLC                                                      line of credit                                                                                         $135,000.00
 16875 SW 65th Ave
 No 317
 Lake Oswego, OR
 97035
 Cabana Properties                                               line of credit                                                                                           $70,000.00
 LLC
 9 Fox Vale Ln
 Nashville, TN 37221
 Christopher Reid                                                line of credit                                                                                         $120,000.00
 Investments
 3019 Issawuah Lake
 Rd
 No 215
 Sammamish, WA
 98075
 Ernie Tomas                                                     line of credit                                                                                         $498,000.00
 4302 W 125th Terr
 Leawood, KS 66209
 Gatsby Group LLC                                                line of credit                                                                                         $100,000.00
 2212 Queen Anne
 Ave
 No 137
 Seattle, WA 98109
 Guardians of Travel                                             line of credit                                                                                         $777,750.00
 LLC
 PO Box 22866
 Kansas City, MO
 64113
 Heavenly Homes &                                                line of credit                                                                                           $80,000.00
 Castles LLC
 467 Squaw Brook
 Rd
 Haledon, NJ 07508
 James & Vicki                                                   line of credit                                                                                         $170,000.00
 Tholen
 922 N Chestnut
 Iola, KS 66749

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                                             Case 20-21358                 Doc# 1         Filed 10/02/20                Page 5 of 48
 Debtor    US Real Estate Equity Builder LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kraan Investments                                               line of credit                                                                                         $140,000.00
 PO Box 6083
 Saint Joseph, MO
 64506
 Kraan Memphis LLC                                               line of credit                                                                                         $220,000.00
 PO Box 6083
 Saint Joseph, MO
 64506
 Metropolitan                                                    line of credit                                                                                         $100,000.00
 Housing
 PO Box 5322
 Kansas City, MO
 64131
 Nate Dunn                                                       line of credit                                                                                         $150,000.00
 PO Box 764
 Iola, KS 66749
 ONB Real Estate Inc                                             line of credit                                                                                         $119,000.00
 3020 Issaquah Lake
 Rd
 No 215
 Sammamish, WA
 98075
 Peerstreet (FCI)                                                Property located                                   $937,500.00               $800,000.00               $137,500.00
 2121 Park Pl                                                    at 440 E 63rd St,
 No 250                                                          Kansas City MO
 El Segundo, CA
 90240-5000
 Peerstreet FCI                                                  Property located                                   $780,000.00               $500,000.00               $280,000.00
 2121 Park Pl                                                    at 7410 Sri A Bar
 No 250                                                          Rd, Kansas City
 El Segundo, CA                                                  MO
 90245
 Schneider Bailey                                                line of credit                                                                                         $541,000.00
 11014 E Truman Rd
 Independence, MO
 64052
 Taylor Strategic                                                line of credit                                                                                       $3,276,000.00
 Loan
 7157 171st Ave SE
 Bellevue, WA 98006
 Toshner Holding                                                 line of credit                                                                                       $1,725,000.00
 2213 Queen Anne
 Ave
 Seattle, WA 98109
 USA Regrowth Fund                                               line of credit                                                                                         $530,000.00
 LLC
 16869 SW 65th Ave
 No 317
 Lake Oswego, OR
 97035




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                                             Case 20-21358                 Doc# 1         Filed 10/02/20                Page 6 of 48
 Debtor    US Real Estate Equity Builder LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Zach LeMaster                                                   line of credit                                                                                         $400,000.00
 1519 Barberry Ridge
 Cheyenne, WY
 82009




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                                             Case 20-21358                 Doc# 1         Filed 10/02/20                Page 7 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Checking account at Core First Bank                     Business checking                                                        $2,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $2,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 20-21358                Doc# 1       Filed 10/02/20       Page 8 of 48
 Debtor         US Real Estate Equity Builder LLC                                             Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office computer equipment                                                        $0.00                                        $2,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                        Case 20-21358                Doc# 1       Filed 10/02/20       Page 9 of 48
 Debtor         US Real Estate Equity Builder LLC                                             Case number (If known)
                Name



 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Property located at
                     3200 W 121st Terr,
                     Leawood KS                           fee simple                        $0.00                                      $375,000.00


           55.2.     Property located at
                     310 S Jeffrson St,
                     Dayton OH                            fee simple                        $0.00                                      $350,000.00


           55.3.     Property located at
                     5342 Clark Dr,
                     Roeland Park KS                      fee simple                        $0.00                                      $450,000.00


           55.4.     Property located at
                     4740 Roanoke
                     Pkway, No 901,
                     Kansas City MO                       fee simple                        $0.00                                      $400,000.00


           55.5.     Property located at
                     440 E 63rd St,
                     Kansas City MO                       fee simple                        $0.00                                      $800,000.00


           55.6.     Property located at
                     2944 W 118th Terr,
                     Leawood KS                           fee simple                        $0.00                                    $1,200,000.00


           55.7.     Property located at
                     411 W 46th Terr Unit
                     1004, Kansas City
                     MO                                   fee simple                        $0.00                                      $400,000.00


           55.8.     Property located at
                     7410 Sri A Bar Rd,
                     Kansas City MO                                                         $0.00                                      $500,000.00


           55.9.     Property located at
                     1205 W 75th Terr
                     Kansas City Mo                       fee simple                        $0.00                                      $350,000.00


           55.10 Property located at
           .     4512 W 69th Terr
                     Prairie Village KS                   fee simple                        $0.00                                      $450,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1      Filed 10/02/20        Page 10 of 48
 Debtor         US Real Estate Equity Builder LLC                                            Case number (If known)
                Name

            55.11
            .
                  Assorted office
                     furniture                                                              $0.00                                  $2,000.00




 56.        Total of Part 9.                                                                                               $5,277,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Potential civil claims againts Anchor Loan, Aloha, and
            Peerstreet                                                                                                             Unknown




 78.        Total of Part 11.                                                                                                         $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1      Filed 10/02/20        Page 11 of 48
 Debtor         US Real Estate Equity Builder LLC                                            Case number (If known)
                Name


               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1      Filed 10/02/20       Page 12 of 48
 Debtor          US Real Estate Equity Builder LLC                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                      Current value of real
                                                                                                     personal property                     property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $2,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $5,277,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $4,000.00           + 91b.            $5,277,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $5,281,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                          Case 20-21358                       Doc# 1             Filed 10/02/20                      Page 13 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   Anchor                                         Describe debtor's property that is subject to a lien                   $328,500.00               $375,000.00
       Creditor's Name                                Property located at 3200 W 121st Terr,
       5230 Las Virgenes Rd                           Leawood KS
       Unit 105
       Calabasas, CA 91302
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Anchor                                         Describe debtor's property that is subject to a lien                   $693,750.00             $1,200,000.00
       Creditor's Name                                Property located at 2944 W 118th Terr,
       5230 Las Virgenes Rd                           Leawood KS
       Unit 105
       Calabasas, CA 91302
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                            Case 20-21358               Doc# 1          Filed 10/02/20              Page 14 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Lima One Capital                               Describe debtor's property that is subject to a lien                     $255,349.00   $450,000.00
       Creditor's Name                                Property located at 4512 W 69th Terr Prairie
       201 East McBee Ave                             Village KS
       Ste 300
       Greenville, SC 29601
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Peerstreet (FCI)                               Describe debtor's property that is subject to a lien                     $318,750.00   $400,000.00
       Creditor's Name                                Property located at 4740 Roanoke Pkway, No
       2121 Park Pl                                   901, Kansas City MO
       No 250
       El Segundo, CA 90246
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Peerstreet (FCI)                               Describe debtor's property that is subject to a lien                     $937,500.00   $800,000.00
       Creditor's Name                                Property located at 440 E 63rd St, Kansas
       2121 Park Pl                                   City MO
       No 250
       El Segundo, CA 90240-5000
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 20-21358               Doc# 1          Filed 10/02/20              Page 15 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Peerstreet FCI                                 Describe debtor's property that is subject to a lien                     $352,500.00   $450,000.00
       Creditor's Name                                Property located at 5342 Clark Dr, Roeland
       2121 Park Pl                                   Park KS
       No 250
       El Segundo, CA 90245
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Peerstreet FCI                                 Describe debtor's property that is subject to a lien                     $356,250.00   $400,000.00
       Creditor's Name                                Property located at 411 W 46th Terr Unit 1004,
       2121 Park Pl                                   Kansas City MO
       No 250
       El Segundo, CA 90245
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Peerstreet FCI                                 Describe debtor's property that is subject to a lien                     $780,000.00   $500,000.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 20-21358               Doc# 1          Filed 10/02/20              Page 16 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

       Creditor's Name                                Property located at 7410 Sri A Bar Rd, Kansas
       2121 Park Pl                                   City MO
       No 250
       El Segundo, CA 90245
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Peerstreet FCI                                 Describe debtor's property that is subject to a lien                     $273,750.00   $350,000.00
       Creditor's Name                                Property located at 1205 W 75th Terr Kansas
       2121 Park Pl                                   City Mo
       No 250
       El Segundo, CA 90245
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Winblad                                        Describe debtor's property that is subject to a lien                     $188,221.00   $350,000.00
       Creditor's Name                                Property located at 310 S Jeffrson St, Dayton
                                                      OH
       980 E Shoop Rd
       Tipp City, OH 45371
       Creditor's mailing address                     Describe the lien
                                                      mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 20-21358               Doc# 1          Filed 10/02/20              Page 17 of 48
 Debtor       US Real Estate Equity Builder LLC                                                 Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $4,484,570.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Sean Tarpenning
        2104 W 125th St                                                                                   Line   2.1
        Leawood, KS 66209




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 20-21358                    Doc# 1   Filed 10/02/20              Page 18 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $5,000.00         $5,000.00
           City of Kansas City Missouri                              Check all that apply.
           Revenue Division                                             Contingent
           414 E 12th St                                                Unliquidated
           Kansas City, MO 64106                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $30,000.00         $30,000.00
           IRS                                                       Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   25477                                    Best Case Bankruptcy
                                       Case 20-21358                     Doc# 1             Filed 10/02/20                   Page 19 of 48
 Debtor       US Real Estate Equity Builder LLC                                                               Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown       $0.00
          Jackson County Collector                                   Check all that apply.
          Assessment Division                                           Contingent
          308 W Kansas Ste 106                                          Unliquidated
          Independence, MO 64050                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2017 to 2019                                               property tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       Unknown       $0.00
          Johnson County                                             Check all that apply.
          Delinquent Tax Dept                                           Contingent
          125 N Cherry                                                  Unliquidated
          Olathe, KS 66061                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2017 to 2019                                               property taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $10,000.00    $10,000.00
          Missouri Department of Revenue                             Check all that apply.
          Taxation Bureau                                               Contingent
          PO Box 385                                                    Unliquidated
          Jefferson City, MO 65105-0385                                 Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2017 to 2019                                               income taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $8,000.00    $8,000.00
          Missouri Dept of Labor                                     Check all that apply.
          Division of Employment Securit                                Contingent
          PO Box 59                                                     Unliquidated
          Jefferson City, MO 65104                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                       Case 20-21358                     Doc# 1             Filed 10/02/20               Page 20 of 48
 Debtor       US Real Estate Equity Builder LLC                                                               Case number (if known)
              Name

 2.7       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Montgomery County Treasurer                               Check all that apply.
           451 W 3rd St                                                 Contingent
           PO Box 972                                                   Unliquidated
           Dayton, OH 45422                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2017 to 2019                                              property tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Aloha LOC                                                                   Contingent
           4676 Broadway                                                               Unliquidated
           2nd Floor                                                                   Disputed
           Boulder, CO 80304
                                                                                   Basis for the claim:     foreclosure deficiency
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Anchor                                                                      Contingent
           5230 Las Virgenes Rd                                                        Unliquidated
           Unit 105                                                                    Disputed
           Canoga Park, CA 91305
                                                                                   Basis for the claim:     foreclosure deficiency
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $135,000.00
           Besaid LLC                                                                  Contingent
           16875 SW 65th Ave No 317                                                    Unliquidated
           Lake Oswego, OR 97035                                                       Disputed
           Date(s) debt was incurred 2018
                                                                                   Basis for the claim:     line of credit
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $70,000.00
           Cabana Properties LLC                                                       Contingent
           9 Fox Vale Ln                                                               Unliquidated
           Nashville, TN 37221                                                         Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     line of credit
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $50,000.00
           Capital Concepts LLC                                                        Contingent
           16872 SW 65th Ave No 317                                                    Unliquidated
           Lake Oswego, OR 97035                                                       Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     line of credit
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                       Case 20-21358                     Doc# 1             Filed 10/02/20                Page 21 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cherokee Investments                                                  Contingent
          7611 Stte Line rd                                                     Unliquidated
          Ste 112                                                               Disputed
          Kansas City, MO 64114
                                                                             Basis for the claim:    foreclosure deficiency
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,000.00
          Christopher Reid Investments                                          Contingent
          3019 Issawuah Lake Rd                                                 Unliquidated
          No 215                                                                Disputed
          Sammamish, WA 98075
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Duggan Shadwick Doerr et al                                           Contingent
          9101 W 110th St                                                       Unliquidated
          No 200                                                                Disputed
          Overland Park, KS 66210
                                                                             Basis for the claim:    legal services
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $498,000.00
          Ernie Tomas                                                           Contingent
          4302 W 125th Terr                                                     Unliquidated
          Leawood, KS 66209                                                     Disputed
          Date(s) debt was incurred      2019                                Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Evergy                                                                Contingent
          PO Box 219330                                                         Unliquidated
          Kansas City, MO 64121                                                 Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    utility bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Fishjack Holdings LLC                                                 Contingent
          38 Clifford St                                                        Unliquidated
          Glen Wverly                                                           Disputed
          Victoria 3150 Australia
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Gatsby Group LLC                                                      Contingent
          2212 Queen Anne Ave                                                   Unliquidated
          No 137                                                                Disputed
          Seattle, WA 98109
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20                 Page 22 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $777,750.00
          Guardians of Travel LLC                                               Contingent
          PO Box 22866                                                          Unliquidated
          Kansas City, MO 64113                                                 Disputed
          Date(s) debt was incurred 2018-2019
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,000.00
          Heavenly Homes & Castles LLC                                          Contingent
          467 Squaw Brook Rd                                                    Unliquidated
          Haledon, NJ 07508                                                     Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $170,000.00
          James & Vicki Tholen                                                  Contingent
          922 N Chestnut                                                        Unliquidated
          Iola, KS 66749                                                        Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Johnson County Wastewater                                             Contingent
          PO Box 219948                                                         Unliquidated
          Kansas City, MO 64121-9948                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Kelus LLC                                                             Contingent
          214 Biinalong Rd                                                      Unliquidated
          Belimbla Park                                                         Disputed
          New South Wales 2570 Australia
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $140,000.00
          Kraan Investments                                                     Contingent
          PO Box 6083                                                           Unliquidated
          Saint Joseph, MO 64506                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $220,000.00
          Kraan Memphis LLC                                                     Contingent
          PO Box 6083                                                           Unliquidated
          Saint Joseph, MO 64506                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20                 Page 23 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,700.00
          Lankford & Fendler                                                    Contingent
          1730 Walnut                                                           Unliquidated
          Kansas City, MO 64108                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,000.00
          McDowell Rice Smith Buchanan                                          Contingent
          605 W 47th St No. 350                                                 Unliquidated
          Kansas City, MO 64112                                                 Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Metropolitan Housing                                                  Contingent
          PO Box 5322                                                           Unliquidated
          Kansas City, MO 64131                                                 Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Nate Dunn                                                             Contingent
          PO Box 764                                                            Unliquidated
          Iola, KS 66749                                                        Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $119,000.00
          ONB Real Estate Inc                                                   Contingent
          3020 Issaquah Lake Rd                                                 Unliquidated
          No 215                                                                Disputed
          Sammamish, WA 98075
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $541,000.00
          Schneider Bailey                                                      Contingent
          11014 E Truman Rd                                                     Unliquidated
          Independence, MO 64052                                                Disputed
          Date(s) debt was incurred 2017
                                                                             Basis for the claim:    line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Sepibus US Inv LLC                                                    Contingent
          Chlet Le Hibov                                                        Unliquidated
          Route DesEsserts 74 Leysin VD                                         Disputed
          Switzerland 1854
                                                                             Basis for the claim:    line of credit
          Date(s) debt was incurred 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20                 Page 24 of 48
 Debtor       US Real Estate Equity Builder LLC                                                       Case number (if known)
              Name

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,000.00
           Spire                                                                Contingent
           3420 Broadway Blvd                                                   Unliquidated
           Kansas City, MO 64111                                                Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,276,000.00
           Taylor Strategic Loan                                                Contingent
           7157 171st Ave SE                                                    Unliquidated
           Bellevue, WA 98006                                                   Disputed
           Date(s) debt was incurred 2016-2018
                                                                             Basis for the claim:    line of credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $1,725,000.00
           Toshner Holding                                                      Contingent
           2213 Queen Anne Ave                                                  Unliquidated
           Seattle, WA 98109                                                    Disputed
           Date(s) debt was incurred 2017-2018
                                                                             Basis for the claim:    line of credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $530,000.00
           USA Regrowth Fund LLC                                                Contingent
           16869 SW 65th Ave No 317                                             Unliquidated
           Lake Oswego, OR 97035                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    line of credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,000.00
           Water One                                                            Contingent
           10747 Renner Rd                                                      Unliquidated
           Shawnee Mission, KS 66219                                            Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $400,000.00
           Zach LeMaster                                                        Contingent
           1519 Barberry Ridge                                                  Unliquidated
           Cheyenne, WY 82009                                                   Disputed
           Date(s) debt was incurred     2019                                Basis for the claim:    line of credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20                 Page 25 of 48
 Debtor       US Real Estate Equity Builder LLC                                                   Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.1       Internal Revenue Service
           Special Procedures Branch                                                             Line     2.2
           271 W 3rd St N Ste 3000
                                                                                                        Not listed. Explain
           STOP 5333 WIC
           Wichita, KS 67202


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                     53,000.00
 5b. Total claims from Part 2                                                                       5b.    +    $                  9,447,450.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    9,500,450.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1        Filed 10/02/20              Page 26 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                    Courtney House
             List the contract number of any                                        3200 W 121st St
                   government contract                                              Leawood, KS 66206


 2.2.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                    Erin McKinney
             List the contract number of any                                        5342 Clark Dr
                   government contract                                              Mission, KS 66205


 2.3.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                    Nate Dunn
             List the contract number of any                                        5 W 61st Terr
                   government contract                                              Kansas City, MO 64110


 2.4.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                    Occupant
             List the contract number of any                                        5338 Clark Dr
                   government contract                                              Mission, KS 66205




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1   Filed 10/02/20           Page 27 of 48
 Debtor 1 US Real Estate Equity Builder LLC                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                        Richard Schlagle
             List the contract number of any                                            2117 S 11th St
                   government contract                                                  Saint Joseph, MO 64503


 2.6.        State what the contract or                   One year lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11 months
                                                                                        V. Cairns
             List the contract number of any                                            4005 SW 22nd St
                   government contract                                                  Blue Springs, MO 64015




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                       Case 20-21358                      Doc# 1   Filed 10/02/20       Page 28 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Sean Tarpenning                   2104 W 125th St                                    Anchor                            D   2.1
                                               Leawood, KS 66209                                                                    E/F
                                                                                                                                    G




    2.2      Sean Tarpenning                   2104 W 125th St                                    Anchor                            D   2.2
                                               Leawood, KS 66209                                                                    E/F
                                                                                                                                    G




    2.3      Sean Tarpenning                   2104 W 125th St                                    Lima One Capital                  D   2.3
                                               Leawood, KS 66209                                                                    E/F
                                                                                                                                    G




    2.4      Sean Tarpenning                   2104 W 125th St                                    Peerstreet (FCI)                  D   2.4
                                               Leawood, KS 66209                                                                    E/F
                                                                                                                                    G




    2.5      Sean Tarpenning                   2104 W 125th St                                    Peerstreet (FCI)                  D   2.5
                                               Leawood, KS 66209                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20      Page 29 of 48
 Debtor       US Real Estate Equity Builder LLC                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Sean Tarpenning                   2104 W 125th St                                    Peerstreet FCI            D   2.6
                                               Leawood, KS 66209                                                            E/F
                                                                                                                            G




    2.7      Sean Tarpenning                   2104 W 125th St                                    Peerstreet FCI            D   2.7
                                               Leawood, KS 66209                                                            E/F
                                                                                                                            G




    2.8      Sean Tarpenning                   2104 W 125th St                                    Peerstreet FCI            D   2.8
                                               Leawood, KS 66209                                                            E/F
                                                                                                                            G




    2.9      Sean Tarpenning                   2104 W 125th St                                    Peerstreet FCI            D   2.9
                                               Leawood, KS 66209                                                            E/F
                                                                                                                            G




    2.10     Sean Tarpenning                   2104 W 125th St                                    Guardians of Travel       D
                                               Leawood, KS 66209                                  LLC                       E/F       3.13
                                                                                                                            G




    2.11     Sean Tarpenning                   2104 W 125th St                                    Metropolitan Housing      D
                                               Leawood, KS 66209                                                            E/F       3.22
                                                                                                                            G




    2.12     Sean Tarpenning                   2104 W 125th St                                    USA Regrowth Fund         D
                                               Leawood, KS 66209                                  LLC                       E/F       3.30
                                                                                                                            G




    2.13     Sean Tarpenning                   2104 W 125th St                                    Capital Concepts          D
                                               Leawood, KS 66209                                  LLC                       E/F       3.5
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20       Page 30 of 48
 Debtor       US Real Estate Equity Builder LLC                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Sean Tarpenning                   2104 W 125th St                                    Besaid LLC                D
                                               Leawood, KS 66209                                                            E/F       3.3
                                                                                                                            G




    2.15     Sean Tarpenning                   2104 W 125th St                                    Cabana Properties         D
                                               Leawood, KS 66209                                  LLC                       E/F       3.4
                                                                                                                            G




    2.16     Sean Tarpenning                   2104 W 125th St                                    Christopher Reid          D
                                               Leawood, KS 66209                                  Investments               E/F       3.7
                                                                                                                            G




    2.17     Sean Tarpenning                   2104 W 125th St                                    Ernie Tomas               D
                                               Leawood, KS 66209                                                            E/F       3.9
                                                                                                                            G




    2.18     Sean Tarpenning                   2104 W 125th St                                    Fishjack Holdings         D
                                               Leawood, KS 66209                                  LLC                       E/F       3.11
                                                                                                                            G




    2.19     Sean Tarpenning                   2104 W 125th St                                    James & Vicki Tholen      D
                                               Leawood, KS 66209                                                            E/F       3.15
                                                                                                                            G




    2.20     Sean Tarpenning                   2104 W 125th St                                    Kelus LLC                 D
                                               Leawood, KS 66209                                                            E/F       3.17
                                                                                                                            G




    2.21     Sean Tarpenning                   2104 W 125th St                                    Kraan Investments         D
                                               Leawood, KS 66209                                                            E/F       3.18
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20       Page 31 of 48
 Debtor       US Real Estate Equity Builder LLC                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Sean Tarpenning                   2104 W 125th St                                    Kraan Memphis LLC         D
                                               Leawood, KS 66209                                                            E/F       3.19
                                                                                                                            G




    2.23     Sean Tarpenning                   2104 W 125th St                                    Nate Dunn                 D
                                               Leawood, KS 66209                                                            E/F       3.23
                                                                                                                            G




    2.24     Sean Tarpenning                   2104 W 125th St                                    Schneider Bailey          D
                                               Leawood, KS 66209                                                            E/F       3.25
                                                                                                                            G




    2.25     Sean Tarpenning                   2104 W 125th St                                    Sepibus US Inv LLC        D
                                               Leawood, KS 66209                                                            E/F       3.26
                                                                                                                            G




    2.26     Sean Tarpenning                   2104 W 125th St                                    Zach LeMaster             D
                                               Leawood, KS 66209                                                            E/F       3.32
                                                                                                                            G




    2.27     Sean Tarpenning                   2104 W 125th St                                    Toshner Holding           D
                                               Leawood, KS 66209                                                            E/F       3.29
                                                                                                                            G




    2.28     Sean Tarpenning                   2104 W 125th St                                    Taylor Strategic Loan     D
                                               Leawood, KS 66209                                                            E/F       3.28
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                              Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20       Page 32 of 48
 Fill in this information to identify the case:

 Debtor name            US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:                       DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        5,277,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              4,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,281,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,484,570.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            53,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        9,447,450.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         13,985,020.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                               Case 20-21358                             Doc# 1                Filed 10/02/20                        Page 33 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 2, 2020                         X /s/ Sean Tarpenning
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sean Tarpenning
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                       Case 20-21358                    Doc# 1         Filed 10/02/20            Page 34 of 48
 Fill in this information to identify the case:

 Debtor name         US Real Estate Equity Builder LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $253,000.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $340,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,279,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1          Filed 10/02/20             Page 35 of 48
 Debtor      US Real Estate Equity Builder LLC                                                          Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property

       Aloha LOC                                                 3528 Woodland Ave, Kasnas City MO.                            7/8/2020                   $70,000.00
       4676 Broadway                                             Property went back to lender.
       2nd Floor
       Boulder, CO 80304

       Anchor                                                    6505 State Line Rd, Kansas City MO.                           7/6/2020                 $635,000.00
       5230 Las Virgenes Rd                                      Property went back to lender
       Unit 105
       Calabasas, CA 91302

       Anchor                                                    5 W 61st St, Kansas City MO. Property                         7/6/2020                   $15,000.00
       5230 Las Virgenes Rd                                      went back to lender
       Unit 105
       Calabasas, CA 91302

       Cherokee Investments                                      3901--3923 Linwood Blvd, Kansas City MO.                      7/6/2020                 $330,001.00
       7611 Stte Line rd                                         Property went back to lender.
       Ste 112
       Kansas City, MO 64114

       Anchor                                                    Property at 2117 S 11th St in St. Joseph Mo                   7/6/2020                   $50,000.00
       5230 Las Virgenes Rd
       Unit 105
       Calabasas, CA 91302


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 20-21358                   Doc# 1        Filed 10/02/20             Page 36 of 48
 Debtor       US Real Estate Equity Builder LLC                                                         Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    Aloha Capital v. US Reeb LLC                      collection                                                            Pending
               2020CV1764                                                                                                              On appeal
                                                                                                                                       Concluded

       7.2.    Winblad v. US Reeb LLC                            collection                                                            Pending
               2020CV2104                                                                                                              On appeal
                                                                                                                                       Concluded

       7.3.    Anchor Loans v. 1 Big Red                         foreclosure               Johnson County District                     Pending
               LLC et al                                                                   Courrt                                      On appeal
               20CV02592
                                                                                                                                       Concluded

       7.4.    Anchor Loans v. 1 Big Red                         foreclosure               Johnson County District                     Pending
               LLC et al                                                                   Court                                       On appeal
               20CV02592
                                                                                                                                       Concluded

       7.5.    Anchor Loans v. 1 Big Red                         foreclosure               Johnson County District                     Pending
               LLC et al                                                                   Court                                       On appeal
               2020CV02592
                                                                                                                                       Concluded

       7.6.    Anchor Loans v. US REEB et                        foreclosure               Johnson County District                     Pending
               al                                                                          Court                                       On appeal
               20CV02411
                                                                                                                                       Concluded

       7.7.    Anchor Loans v. US REEB et                        foreclosure               Johnson Count District                      Pending
               al                                                                          Court                                       On appeal
               20CV02411
                                                                                                                                       Concluded

       7.8.    Anchor Loans v. US REEB et                        foreclosure               Johnson County District                     Pending
               al                                                                          Court                                       On appeal
               20CV02411
                                                                                                                                       Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 20-21358                   Doc# 1        Filed 10/02/20             Page 37 of 48
 Debtor        US Real Estate Equity Builder LLC                                                            Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Phillips & Thomas LLC
                 5200 W 94th Terrace Suite
                 200
                 Prairie Village, KS 66207-2521                      $11,641.50 received in trust                              9/2020                  $11,641.50

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To
       14.1.     218 W 74th St                                                                                               3/2019 to 3/2020
                 Kansas City, MO 64114

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 20-21358                    Doc# 1          Filed 10/02/20              Page 38 of 48
 Debtor      US Real Estate Equity Builder LLC                                                          Case number (if known)




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20             Page 39 of 48
 Debtor      US Real Estate Equity Builder LLC                                                          Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Big Red LLC                                      Real estate management                           EIN:         XX-XXXXXXX
             2104 W 125th St
             Leawood, KS 66209                                                                                 From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20             Page 40 of 48
 Debtor      US Real Estate Equity Builder LLC                                                          Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       DeFrain & Million                                                                                                    2017 to present
                    9001 W 110th St
                    Ste 260
                    Overland Park, KS 66210

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                       Case 20-21358                  Doc# 1         Filed 10/02/20             Page 41 of 48
 Debtor      US Real Estate Equity Builder LLC                                                          Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 2, 2020

 /s/ Sean Tarpenning                                                    Sean Tarpenning
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1          Filed 10/02/20             Page 42 of 48
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re       US Real Estate Equity Builder LLC                                                                Case No.
                                                                               Debtor(s)                      Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 11,641.50
             Prior to the filing of this statement I have received                                        $                 11,641.50
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in an adversary proceeding.
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 2, 2020                                                           /s/ George J Thomas
     Date                                                                      George J Thomas 19230
                                                                               Signature of Attorney
                                                                               Phillips & Thomas LLC
                                                                               5200 W 94th Terrace Suite 200
                                                                               Prairie Village, KS 66207-2521
                                                                               913-385-9900
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1   Filed 10/02/20           Page 43 of 48
Aloha LOC                            Duggan Shadwick Doerr et al            Jackson County Collector
4676 Broadway                        9101 W 110th St                        Assessment Division
2nd Floor                            No 200                                 308 W Kansas Ste 106
Boulder CO 80304                     Overland Park KS 66210                 Independence MO 64050
     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




Anchor                               Erin McKinney                          James & Vicki Tholen
5230 Las Virgenes Rd                 5342 Clark Dr                          922 N Chestnut
Unit 105                             Mission KS 66205                       Iola KS 66749
Calabasas CA 91302


Anchor                               Ernie Tomas                            Johnson County
5230 Las Virgenes Rd                 4302 W 125th Terr                      Delinquent Tax Dept
Unit 105                             Leawood KS 66209                       125 N Cherry
Canoga Park CA 91305                                                        Olathe KS 66061


Besaid LLC                           Evergy                                 Johnson County Wastewater
16875 SW 65th Ave No 317             PO Box 219330                          PO Box 219948
Lake Oswego OR 97035                 Kansas City MO 64121                   Kansas City MO 64121-9948




Cabana Properties LLC                Fishjack Holdings LLC                  Kelus LLC
9 Fox Vale Ln                        38 Clifford St                         214 Biinalong Rd
Nashville TN 37221                   Glen Wverly                            Belimbla Park
                                     Victoria 3150 Australia                New South Wales 2570 Australia


Capital Concepts LLC                 Gatsby Group LLC                       Kraan Investments
16872 SW 65th Ave No 317             2212 Queen Anne Ave                    PO Box 6083
Lake Oswego OR 97035                 No 137                                 Saint Joseph MO 64506
                                     Seattle WA 98109


Cherokee Investments                 Guardians of Travel LLC                Kraan Memphis LLC
7611 Stte Line rd                    PO Box 22866                           PO Box 6083
Ste 112                              Kansas City MO 64113                   Saint Joseph MO 64506
Kansas City MO 64114


Christopher Reid Investments         Heavenly Homes & Castles LLC           Lankford & Fendler
3019 Issawuah Lake Rd                467 Squaw Brook Rd                     1730 Walnut
No 215                               Haledon NJ 07508                       Kansas City MO 64108
Sammamish WA 98075


City of Kansas City Missouri         Internal Revenue Service               Lima One Capital
Revenue Division                     Special Procedures Branch              201 East McBee Ave
414 E 12th St                        271 W 3rd St N Ste 3000                Ste 300
Kansas City MO 64106                 STOP 5333 WIC                          Greenville SC 29601
                                     Wichita KS 67202

Courtney House                       IRS                                    McDowell Rice Smith Buchanan
3200 W 121st St                      PO Box 7346                            605 W 47th St No. 350
Leawood KS 66206                     Philadelphia PA 19101-7346             Kansas City MO 64112



                         Case 20-21358   Doc# 1     Filed 10/02/20   Page 44 of 48
Metropolitan Housing                   Peerstreet FCI                         Water One
PO Box 5322                            2121 Park Pl                           10747 Renner Rd
Kansas City MO 64131                   No 250                                 Shawnee Mission KS 66219
                                       El Segundo CA 90245


Missouri Department of Revenue         Richard Schlagle                       Winblad
Taxation Bureau                        2117 S 11th St                         980 E Shoop Rd
PO Box 385                             Saint Joseph MO 64503                  Tipp City OH 45371
Jefferson City MO 65105-0385


Missouri Dept of Labor                 Schneider Bailey                       Zach LeMaster
Division of Employment Securit         11014 E Truman Rd                      1519 Barberry Ridge
PO Box 59                              Independence MO 64052                  Cheyenne WY 82009
Jefferson City MO 65104


Montgomery County Treasurer            Sean Tarpenning
451 W 3rd St                           2104 W 125th St
PO Box 972                             Leawood KS 66209
Dayton OH 45422


Nate Dunn                              Sepibus US Inv LLC
PO Box 764                             Chlet Le Hibov
Iola KS 66749                          Route DesEsserts 74 Leysin VD
                                       Switzerland 1854


Nate Dunn                              Spire
5 W 61st Terr                          3420 Broadway Blvd
Kansas City MO 64110                   Kansas City MO 64111




Occupant                               Taylor Strategic Loan
5338 Clark Dr                          7157 171st Ave SE
Mission KS 66205                       Bellevue WA 98006




ONB Real Estate Inc                    Toshner Holding
3020 Issaquah Lake Rd                  2213 Queen Anne Ave
No 215                                 Seattle WA 98109
Sammamish WA 98075


Peerstreet (FCI)                       USA Regrowth Fund LLC
2121 Park Pl                           16869 SW 65th Ave No 317
No 250                                 Lake Oswego OR 97035
El Segundo CA 90246


Peerstreet (FCI)                       V. Cairns
2121 Park Pl                           4005 SW 22nd St
No 250                                 Blue Springs MO 64015
El Segundo CA 90240-5000


                           Case 20-21358   Doc# 1    Filed 10/02/20    Page 45 of 48
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      US Real Estate Equity Builder LLC                                                         Case No.
                                                                                 Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 2, 2020                                          /s/ Sean Tarpenning
                                                                      Sean Tarpenning/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20    Page 46 of 48
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      US Real Estate Equity Builder LLC                                                                         Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 2, 2020                                                        Signature /s/ Sean Tarpenning
                                                                                            Sean Tarpenning

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


                                       Case 20-21358                  Doc# 1       Filed 10/02/20              Page 47 of 48
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      US Real Estate Equity Builder LLC                                                             Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for US Real Estate Equity Builder LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 2, 2020                                                     /s/ George J Thomas
 Date                                                                George J Thomas 19230
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for US Real Estate Equity Builder LLC
                                                                     Phillips & Thomas LLC
                                                                     5200 W 94th Terrace Suite 200
                                                                     Prairie Village, KS 66207-2521
                                                                     913-385-9900




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                                       Case 20-21358                 Doc# 1     Filed 10/02/20        Page 48 of 48
